     Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 1 of 9




                        UNITED STATES DISTRICT COURT
                         SOUTHER DISTRICT OF TEXAS
                             MCALLEN DIVISION
NORTH AMERICAN BUTTERFLY                      §
ASSOCIATION d/b/a THE                         §
NATIONAL BUTTERFLY CENTER                     §
and MARIANNA TREVINO WRIGHT,                  §
Plaintiffs,                                   §
                                              §
v.                                            §              CASE NO. 7:19-CV-00411
                                              §
NEUHAUS & SONS, LLC; BRIAN                    §
KOLFAGE; WE BUILD THE WALL,                   §
INC.; FISHER INDUSTRIES; and                  §
FISHER SAND AND GRAVEL CO.                    §
Defendants.                                   §

                        PLAINTIFFS’ THIRD AMENDED COMPLAINT



TO THE HONORABLE JUDGE OF SAID COURT:
         Plaintiffs North American Butterfly Association d/b/a The National Butterfly
Center (“Butterfly Center”) and Marianna Trevino Wright (“Wright”) file this “Third
Amended Complaint” to bring claims and seek damages against Defendants Neuhaus
& Sons, LLC (“Neuhaus”); Brian Kolfage (“Kolfage”); We Build the Wall, Inc.
(“WBTW”); Fisher Industries; and Fisher Sand and Gravel Co. (“Fisher Sand”).
                                        I. Parties
1.       Plaintiff North American Butterfly Association is a nonprofit doing business in
         Hidalgo County, Texas as The National Butterfly Center.
2.       Plaintiff Marianna Trevino Wright is an individual resident of Hidalgo
         County, Texas who appears in her individual capacity.
3.       Defendant Neuhaus & Sons, LLC is a registered Texas Limited Liability
         Company which owns property and does business in Hidalgo County, Texas.
         Neuhaus has appeared in this suit.
4.       Defendant Brian Kolfage is a resident of Florida. Kolfage was at all times
         material hereto doing business in Texas. The causes of action asserted arose
         from and/or are connected with purposeful acts committed by said Defendant



                                        Page 1 of 9
     Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 2 of 9




         in Texas, as more fully described below. Kolfage has minimum contacts with
         Texas necessary to establish specific and general personal jurisdiction over said
         Defendant in Texas courts. Kolfage conducts and solicits business in Texas and
         has purposely directed its activities to Texas residents such that exercise of
         jurisdiction over Kolfage comports with and would not violate notions of fair
         play and substantial justice. He may be served with process by private process
         server, or by certified mail, return receipt requested at his place of work at 7940
         Front Beach Rd, Suite 1042, Panama City Beach, FL 32407 or wherever he may
         be found.
5.       Defendant We Build the Wall, Inc. is a Florida nonprofit corporation doing
         business in Texas. WBTW has appeared in this suit.
6.       Defendant Fisher Sand and Gravel Co. is a North Dakota corporation. Fisher
         Sand has appeared in this suit
7.       Defendant Fisher Industries is a subsidiary of Fisher Sand. Fisher Industries
         has appeared in this suit.
                                 II. Jurisdiction and Venue
8.       Plaintiffs deny that the Court has subject-matter jurisdiction over this suit and
         contend that their suit was improperly removed from the 398th District Court
         of Hidalgo County, Texas. Plaintiffs deny that this Court has either federal-
         question jurisdiction or diversity jurisdiction.
9.       Venue is proper because the state court where this suit had been pending is
         located in this district. See 28 U.S.C. § 1441(a).
                                           III. Facts
10.      Butterfly Center is the owner and possessor of a certain interest in real property
         located in Hidalgo County, Texas, as more particularly described as follows:
            Legal Description: PORCION 52 BNG AN IRR TR S1230.40’-N11627.86’-
            W786.24’ 18.62AC GR-18.21 AC NET.
            Address: 3333 BUTTERFLY PRK DR/ S SHUEBACH TX;
            Legal Description: PORCION 52 BNG AN IRR TR N443.42’-S7065.3’-
            W786.24’ LOTS 7-10 8AC
            Address: 3 MILES S SCHUEBACH TX; and
            Legal Description: PORCION 52 BNG AN IRR TR N3065.29’-S6621.91’-
            W995.2’ LOTS 7-10 72 AC GR 64.31AC NET


                                          Page 2 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 3 of 9




         Address: 3 1/2 MILES S SCHUEBACH TX
11.   According to Hidalgo County property records, Neuhaus is the owner of real
      property located in Hidalgo County, Texas, which neighbors Butterfly Center’s
      property. Neuhaus’ property is more specifically described as follows:
         Legal Description: PORCION 53 POR 53-FDE LA GARZA & O OCHOA
         541.21AC
         Address: S LOS EBANOS RD ON RIVER TX; and
         Legal Description: BANCO NO. 65 TORTUGA 97.40AC
         Address: ON THE RIVER S LOS EBANOS RD TX
      Upon information and belief, Fisher Industries, Fisher Sand, Kolfage, and
      WBTW (collectively “Builder Defendants”) purchased and/or obtained
      permission from Neuhaus to build a wall (“the subject wall”) on Neuhaus’
      property (“the Neuhaus Property”). Although Builder Defendants have stated
      on the record that they were in the process of executing a lease with the option
      to purchase the Neuhaus Property, no property records have been filed to
      reflect any change in ownership of said property as of the date of this filing.
12.   WBTW is a Florida nonprofit corporation that was registered with the State of
      Florida on or about January 2019. WBTW raises funds with divisive far right
      rhetoric. Kolfage is WBTW’s founder and president. Kolfage has gained
      notoriety in recent years for his reckless and ornery magniloquence used to
      raise money for various causes he leads. Kolfage began to publicly speak about
      his immigration concerns several years back, and he later began requesting that
      people donate money to him to purportedly help President Trump fund the
      building of a border wall. Kolfage raised a significant amount of money from
      private citizens who believed his rhetoric about the dangers of the impending
      invasion of brown-skinned people across the southern border. It was then
      discovered that the money Kolfage had taken from his supporters could not
      legally be given to the federal government. In an effort to cover this up, Kolfage
      transitioned his efforts to building “private border walls” without
      governmental approval or oversight. To that end, WBTW and Kolfage have
      acted as the fundraising arm and agents of Fisher Industries and Fisher Sands




                                      Page 3 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 4 of 9




       (collectively “Fisher Defendants”). Fisher Defendants directly engage in the
       planning, development, and construction of these private border walls.
13.    Defendants entered into a mutual agreement to benefit each other’s interests.
       Neuhaus believed that allowing WBTW and Fisher Defendants to build a wall
       on the Neuhaus Property’s southern border would deter the federal
       government from building a wall on said property’s northern border. With
       respect to Fisher Defendants, they saw the subject wall as an opportunity to
       showcase their new wall design in order to sell the design to the federal
       government. As for WBTW, it committed itself to helping fund the subject wall
       and acted as Defendants’ media cheerleader for the subject wall’s construction;
       Neuhaus and Fisher Defendants gave WBTW access to the Neuhaus Property
       and allowed WBTW the authority to claim control over the project in fund
       raising efforts because all parties sought to gain from those efforts.1
14.    Defendants engaged in a divide-and-profit approach of fundraising against
       residents of the Rio Grande Valley. Defendants have falsely claimed that
       Butterfly Center and its executive director, Wright, are engaged in “human
       trafficking” and “drug smuggling” in an attempt to vilify Plaintiffs in the eyes
       of would-be donors. See Exhibit “B.” More specifically, Kolfage and WBTW
       published defamatory statements through their Twitter accounts in November
       2019. Their defamatory publications reached and were seen by a large number
       of people in the Rio Grande Valley and throughout the Country. As a result,
       multiple supporters of Defendants have begun to engage in targeted
       harassment of Plaintiffs and those supporters have in turn continued the
       defamatory smears that Kolfage and WBTW started. The reality, however, is
       that Plaintiffs have never engaged in any criminal activities. The malicious and
       false attacks on Plaintiffs are but part of Defendants’ plan to enrage parts of the
       populace so they can make a profit off the fears of Americans who are looking
       for victims to blame for what they believe is wrong with the world.


       1  Builder Defendants’ relationship with one another and fundraising scheme is
detailed in the Southern District of New York’s recent indictment of Kolfage. United States
v. Kolfage, No. 1:20-CR-00412 (S.D.N.Y. Aug. 17, 2020), ECF No. 2.


                                        Page 4 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 5 of 9




15.   Builder Defendants further their divide-and-profit approach by claiming that
      they have the solution to the fears that they have stoked. Builder Defendants
      claim that they can single handedly build a border wall faster than the
      government and at a fraction of the price. They fail to mention that they can
      build it faster and cheaper because they do not (1) get approvals for their plans,
      (2) comply with any laws regarding construction, or (3) conduct any studies to
      ensure that they will not cause more harm than good. In short, they boast that
      they can build it faster, cheaper, and riskier than professionals.
16.   Prior to building the subject wall, Builder Defendants refused to wait for
      testing and inspections because they planned to be long gone with their
      donors’ money before plans could be vetted. Builder Defendants planned to
      move on to other locales to fleece more people of more money, leaving
      Butterfly Center and other local landowners to suffer as a result their
      negligence. This plan has partially come to fruition because Fisher Defendants
      have been able to gain over two billion dollars in taxpayer money to build more
      government walls based on the flawed subject wall.
17.   Builder Defendants ignored the government’s request to study their plans. On
      November 15, 2019, Fisher Industries and several of its directors received an
      official request from the United States Section of the International Boundary
      and Water Commission (USIBWC) to cease construction of the proposed
      private border wall. Builder Defendants were directed to (1) file permit
      applications and submit other required permits with the International
      Boundary and Water Commission (IBWC) and (2) thereafter give IBWC time
      to study the plans to ensure compliance with international treaties. On
      November 27, 2019, Kolfage, WBTW’s founder and president, published a
      tweet stating: “We are not stopping and we are on schedule [sic] start building
      the wall soon! If only the government could operate this fast, we would have
      half the border secured by now.”
18.   Though proper studies and permissions were never obtained, Defendants
      were allowed to complete the subject wall in violation of the U.S. treaty with
      Mexico. The subject wall was completed in March of 2020. The subject wall’s



                                      Page 5 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 6 of 9




      design and Fisher Defendants’ newly designed riverbanks were touted as
      being able to drastically curb erosion.        Despite these claims by Fisher
      Defendants, their new pre-eroded banks only worsened the erosion. In the few
      months that the subject wall has existed, the riverbank on the Neuhaus
      Property has already had to be repaired at least three times. No other bank in
      the vicinity to the private fence has required any repairs to cover up the drastic
      signs of erosion.
19.   Defendants’ construction of a permanent steel wall—on a cleared portion of
      the banks of the Rio Grande River and within the floodplain—will inevitably
      cause a redirection and buildup of surface water during flooding events. This
      redirection of surface water and the accompanying debris will cause
      permanent damage to Butterfly Center’s property, which cannot be remedied
      with any monetary sum. See Exhibit “A” (affidavit of Mark R. Tompkins).
20.   The subject wall’s construction was haphazard, was rushed, and involved too
      many cut corners to ensure it functioned as designed in the long term. The
      subject wall is far from the Lamborghini of walls that was promised and more
      of a beat up used pinto of fences. All evidence points to the fact that this wall
      is failing and will soon fail catastrophically in the near future.
                     IV. Causes of Action & Requested Relief
21.   The allegations set forth in the above “Facts” section and the content of all
      attached exhibits are hereby incorporated by reference into this section.
                                      Nuisance
22.   The subject wall is approximately three miles long and is made up of 18-foot
      high galvanized steel bollards, with a 5-inch clearance between each bollard.
      Attached to this complaint are (1) a “Geotechnical and Structural Assessment
      Report” prepared by Millennium Engineers Group, Inc. (“the MEG Report”);
      and (2) an affidavit from civil and environmental engineer Mark Robert
      Tompkins. Exhibits “C,” “D.” The content of these two documents is
      incorporated herein by reference.
23.   The MEG Report and Tompkins’ affidavit collectively explain (1) that the
      subject wall was ill-conceived and poorly constructed; (2) that the subject wall



                                      Page 6 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 7 of 9




      has already caused, and will to a reasonable degree of scientific certainty
      continue to cause, substantial erosion along the Rio Grande River; (3) that
      portions of the subject wall are likely to topple into the river due to an
      inevitably weakened foundation; (4) that, to a reasonable degree of scientific
      certainty, the subject fence will cause property damage to adjacent lands,
      including Butterfly Center; and (5) that Defendants attempts, if any, to prevent
      or minimize damage caused by the subject wall—while leaving the subject wall
      in place—will ultimately fall short of preventing damage to adjacent lands. For
      all these reasons, Butterfly Center brings a prospective nuisance claim against
      Defendants. Defendants are each jointly liable for the subject wall’s
      construction, and they each retain the necessary legal authority and/or
      property interest to oversee and conduct the dismantling and removal of the
      subject wall. In connection with its prospective nuisance claim, Butterfly
      Center seeks a permanent mandatory injunction directing Defendants to
      dismantle and remove the subject wall.
                     Defamation & Business Disparagement
24.   In or around November 2019, Kolfage and WBTW made a number of
      defamatory statements while acting within the scope of their general authority
      as agents of Fisher Defendants and Neuhaus, all of whom conspired together
      to defame Plaintiffs. Kolfage published disparaging statements relating to
      Plaintiffs through online social media and did so while acting at the behest of
      and to further the interest of WBTW, whose president is Kolfage. The
      defamatory statements made were intended to further the business interests of
      Neuhaus, Fisher Defendants, WBTW, and Kolfage. Defendants made the
      subject statements with malice to enrage their supporters and motivate them
      to donate money to Defendants and their suspect causes. In particular,
      Kolfage’s malice was demonstrated by the fact that Kolfage—upon receiving
      Plaintiffs’ request to retract the subject statements—responded by ridiculing
      Plaintiffs’ effort to resolve the matter amicably. The defamatory statements
      made entailed false allegations that Butterfly Center made money by engaging
      in sex/human trafficking and drug trafficking. Readily inferable from such



                                     Page 7 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 8 of 9




       statements was that Butterfly Center’s leadership—namely, its executive
       director, Wright—was overseeing this alleged criminal activity, for Butterfly
       Center (like any other entity) can only act through its agents.
25.    In connection with said defamatory statements, Wright sues Defendants for
       defamation. Wright has suffered injury to reputation, personal humiliation,
       and mental anguish as a result of the aforementioned defamatory statements,
       for which she seeks to recover damages. Furthermore, Wright’s damages may
       and should be presumed since the statements at issue are defamatory per se in
       that they falsely alleged the commission of a crime. Wright seeks both actual
       and exemplary damages in connection with this claim.
26.    In connection with said defamatory statements, Butterfly Center sues
       Defendants for defamation and business disparagement. Butterfly Center’s
       damages may and should be presumed since the statements at issue are
       defamatory per se in that they falsely alleged the commission of a crime. That
       point aside, Butterfly Center has incurred general and special damages—
       including pecuniary loss and injury to its reputation, good name, and
       community standing—as a result of the defamatory statements, for which it
       seeks relief. Butterfly Center seeks actual, special, and exemplary damages in
       connection with these claims.
                       V. Conditions Precedent and Capacities
27.    All conditions precedent necessary for suit and recovery have been performed
       or have occurred. Plaintiffs sue Defendants in all capacities in which they are
       entitled to recover.
                                       VI. Prayer
       For these reasons, Plaintiffs ask the Court to do the following: (1) enter
judgment for Plaintiffs; (2) award Plaintiffs actual and exemplary damages; (3) afford
Plaintiffs permanent injunctive relief as requested herein; (4) award Plaintiffs attorney




                                       Page 8 of 9
  Case 7:19-cv-00411 Document 56 Filed on 09/09/20 in TXSD Page 9 of 9




fees; (5) award Plaintiffs prejudgment and post-judgment interest; (6) award Plaintiffs
costs of suit; and (7) grant Plaintiffs any other relief the Court deems appropriate.
                                            Respectfully submitted,

                                            PEÑA AND VELA, P.L.L.C.
                                            203 South 10th Street
                                            Edinburg, Texas 78539
                                            Phone: (956) 383-0751
                                            Fax: (956) 383-5980
                                            Email: office@penavelalaw.com

                                            By: /s/ Javier Peña_________
                                                     JAVIER PEÑA
                                                     State Bar No. 24005092
                                                     REBECCA VELA
                                                     State Bar No. 24008207




                            CERTIFICATE OF SERVICE
       I hereby certify that on September 9, 20, all counsel of record who have
consented to electronic service were served with a copy of this document via the
Court’s CM/ECF system.
                                                           /s/ Javier Peña
                                                           Javier Peña




                                       Page 9 of 9
